IN THE UNITEI) STATES DISTRICT CoURT
FoR THE NORTHERN DISTRICT oF ’I`EXAS

DALLAS DIVISION

ARTURO MERCADO ET AL., §
PLAINTIFFS, §
§

v. § CIVIL CASE No. 3:15-CV-3481-S~BK
§
DALLAS CoUNTY, TEXAS, §
DEFENDANT, §
AND §
§
TEXAS, §
INTERVENOR-DEFENI)ANT. §

ORI)ER ACCEP'I`ING FINDINGS, CONCLUSIONS AND RECOMMENI)ATION
OF THE UNITED STATES MAGISTRA'I`E JUDGE

The United States Magistrate Judge made Endings, conclusions and a recommendation in
this case. No objections Wcre filed. The District Court reviewed the proposed findings,
conclusions and recommendation for plain error. Pinding none, the Coui“c ACCEPTS the Findings,

Conclusions and Recornmendation of the United States Magistrate Judge.

_ gain
SIGNED this 2 day OfJanuary, 2019.

 

 

/UNITED STATES DISTRICT JUDGE

 

